Citation Nr: 1827403	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-25 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.   Entitlement to an effective date earlier than August 23, 2012, for the grant of service connection for posttraumatic stress disorder to include whether there was a clear and unmistakable error (CUE) made in the July 2002 rating decision that denied service connection for posttraumatic stress disorder (PTSD).

2.   Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	James McElfresh - Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1995 to February 1999, August 2004 to June 2006, and April 2009 to June 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in pertinent part, granted service connection for posttraumatic stress disorder with an evaluation of 50 percent effective August 23, 2012, and denied service connection for, inter alia, a left knee disorder.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of the hearing has been associated with the claims file.

This matter was previously before the Board in November 2016 at which time it was remanded for further development.  A review of the record reveals that there has been substantial compliance with the Board's prior remand directives as to the issue decided below.  See Stegall v. West, 11 Vet. App. 265 (1998). 

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. Service connection for PTSD was denied by a July 2002 rating decision; notification of this decision was sent to the Veteran's address of record later that month, and he did not appeal.  

2. The adjudication of the claim for service connection for PTSD by the July 2002 rating decision did not involve incorrect application of the statutory or regulatory provisions extant at the time of such adjudication and was the product of a reasonable exercise of rating judgment given the relevant facts known at the time of the adjudication.

3. The Veteran filed a petition to reopen his claim for service connection for PTSD that was received on August 23, 2012, and the December 2013 rating decision reopened and granted this claim effective from that date.


CONCLUSIONS OF LAW

1. The July 2002 rating decision is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2002). 

2. The July 2002 rating decision denying service connection for PTSD was not the product of CUE and the criteria for an earlier effective date for the grant of service connection for this disability have not been met.  38 U.S.C. §§ 5109A, 5110(a) (2012); 38 C.F.R. §§ 3.105(a), 3.400(q) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error (CUE) 

RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated). 

Where evidence establishes CUE, the prior decision will be reversed or amended.  38 U.S.C. § 5109A; C.F.R. §§ 3.105(a).  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(2). 

Thus, once a previous rating decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  Exceptions to this rule include a later grant of service connection based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c) (2017), and when the previous final decision is revised or reversed on the basis of CUE, as provided in 38 U.S.C. § 5109A(a) and 38 C.F.R. § 3.105(a).

Analysis

Service connection for PTSD was denied by a July 2002 rating decision.  The Veteran was sent notification of this decision, and of his appellate rights, shortly thereafter in July 2002, at his address of record.  

The evidence before the adjudicators at the time of the July 2002 rating decision included service treatment records (STRs), the Veteran's claim in which he specifically sought service-connection for PTSD, VA treatment records which show a diagnosis of polysubstance abuse/dependence and major depression (recurrent), and private treatment records which show that the Veteran was participating in a long-term adult residential substance abuse treatment program.

In denying the claim for service connection for PTSD, the RO stated:

Your service medical records do not show treatment or diagnosis of post-traumatic stress disorder in service.  Treatment following discharge from service was for substance abuse, alcohol abuse and a suicide attempt.  

The Veteran did not appeal this decision or submit any additional documents within one year, and the decision became final.  Thereafter, the Veteran had two additional periods of active duty service.

The Veteran filed a petition to reopen his claim for service connection for PTSD in August 2012.  He submitted a statement in support of claim for service connection for PTSD in which he described an incident that occurred in October 2009, which was well after the Veteran's claim for PTSD was first denied in July 2002.  The Veteran additionally submitted VA treatment records which showed a diagnosis of PTSD.  Service connection was then granted by a December 2013 rating decision, effective from August 2012.   

At his Board hearing, the Veteran's agent asserted that the July 2002 denial of service connection for PTSD was the product of CUE.  The Veteran contends, through his agent, that because he is a combat Veteran, his stressor should have been conceded and he did not have to provide any information to the RO related to his stressor in order to obtain service connection for PTSD.

However, when considering all of the evidence of record, the Board finds that there was no CUE in the July 2002 rating decision.  Regardless of whether or not the Veteran submitted a stressor statement, at the time of the July 2002 rating decision, the Veteran did not have a diagnosis of PTSD.  Indeed, as noted above, in his later stressor statement, the Veteran identified a stressor that occurred several years after the rating decision was issued.  That is, there is no indication that the correct facts were not before the adjudicator; or that the law and regulations were incorrectly applied.  

Given the evidence before the adjudicators at the time of the original denial of the claim for service connection for PTSD in question, it simply is not the case that reasonable minds could only come to a different outcome.  Even if the RO had accepted the Veteran's stressor, there was no diagnosis of PTSD.

In making the above determination, the Board has considered that the Veteran was ultimately diagnosed to have PTSD.  However, the later evidence of a PTSD diagnosis cannot be used to find CUE in this case as the evidence was not of record at the time of the rating decision.  

Given the above, the Board finds that the July 2002 rating decision that denied service connection for PTSD did not involve error.  In addition, the Veteran has not alleged, and the record does not support that his claim was ultimately granted based on newly submitted service records that were available at the time of the initial denial but not obtained.  Therefore, the effective date chosen by the RO for the grant of service connection for PTSD; namely, the date of receipt of the Veteran's claim to reopen, is the earliest assignable effective date for the grant of service connection for this disability.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q).


ORDER

Entitlement to an effective date prior to August 23, 2013, for the grant of service connection for PTSD is denied. 


REMAND

In this case, the June 2017 VA examination report is confusing.  It includes a diagnosis of knee strain, yet in offering an opinion the Veteran does not have a disability that was incurred in service, she indicated the Veteran had no left knee condition.  The obvious disconnect in these statements should be clarified.  

In addition, the examiner noted the Veteran experienced knee pain throughout the entire arc of movement, and that his knee flexion was reduced to 105 degrees.  (Normal range of knee flexion is from 0 to 140 degrees  38 C.F.R. § 4.71a, Plate II.)  The medical cause for this finding should be articulated.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain an addendum opinion from the June 2017 VA examiner.  The examiner is asked to identify the medical cause of the Veteran's left knee complaints and dysfunction as reflected in the June 2017 VA examination report, and after doing so address whether that cause is the result of an in-service disease or injury, including the rigors of parachute training.  

If it is necessary to re-examine the Veteran to obtain the requested opinion, that should be arranged.  

A complete rationale for any opinion expressed should be provided.  

2.   After the above is accomplished, readjudicate the claim.  In the event the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After appropriate time for response, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


